Name: Commission Implementing Decision (EU) 2019/949 of 5 June 2019 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2019) 3981)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance
 Date Published: 2019-06-11

 11.6.2019 EN Official Journal of the European Union L 152/74 COMMISSION IMPLEMENTING DECISION (EU) 2019/949 of 5 June 2019 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2019) 3981) (Only the Bulgarian, Czech, Danish, Dutch, French, German, Greek, Hungarian, Italian, Polish, Portuguese, Slovak and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (2). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 April 2019, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, Hungary, the Republic of Austria, the Republic of Poland, the Portuguese Republic and the Slovak Republic. Done at Brussels, 5 June 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Ares(2019)3170272 ANNEX Decision: 60 Budget Item: 050452 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAGGF (2000-2006) - Improving the competitiveness 2011 Reimbursement following judgment in case C-670/17P ONE OFF EUR 72 105 592,41 0,00 72 105 592,41 Total GR: EUR 72 105 592,41 0,00 72 105 592,41 Currency Amount Deductions Financial Impact EUR 72 105 592,41 0,00 72 105 592,41 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Decoupled Direct Aids 2012 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 9 630 390,11 0,00 9 630 390,11 Other Direct Aid - Article 68-72 of Reg. 73/2009 2012 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 1 576 620,23 0,00 1 576 620,23 Other Direct Aids 2012 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 968 446,88  0,01 968 446,89 Decoupled Direct Aids 2013 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 9 594 884,58 0,00 9 594 884,58 Other Direct Aid - Article 68-72 of Reg. 73/2009 2013 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 1 651 565,64 0,00 1 651 565,64 Other Direct Aids 2013 Reimbursement following judgment in case T-156/15 FLAT RATE 100,00 % EUR 930 600,78 0,00 930 600,78 Total FR: EUR 24 352 508,22  0,01 24 352 508,23 Currency Amount Deductions Financial Impact EUR 24 352 508,22  0,01 24 352 508,23 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Certification 2017 CEB/2018/001/AT Errors in the EAGF population ONE OFF EUR  244 593,89  124,07  244 469,82 Total AT: EUR  244 593,89  124,07  244 469,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Decoupled Direct Aids 2017 Weakness in administrative checks in respect of the aid claimed ONE OFF EUR  12 999,05 0,00  12 999,05 Decoupled Direct Aids 2016 Weakness in administrative checks in respect of the aid claimed ONE OFF EUR  27 973,79 0,00  27 973,79 Decoupled Direct Aids 2016 Weakness in the correct calculation of the aid including administrative reductions and penalties ONE OFF EUR  14 715,59 0,00  14 715,59 Decoupled Direct Aids 2017 Weakness in the correct calculation of the aid including administrative reductions and penalties ONE OFF EUR  12 418,85 0,00  12 418,85 Decoupled Direct Aids 2016 Weakness in the performance of OTSC of sufficient quality ONE OFF EUR  29 289,00 0,00  29 289,00 Decoupled Direct Aids 2016 Weakness in the performance of crosschecks to establish eligibility of the parcel declared ONE OFF EUR  2 191,26 0,00  2 191,26 Decoupled Direct Aids 2018 Weakness in the performance of OTSC of sufficient quality ONE OFF EUR  37 795,75 0,00  37 795,75 Decoupled Direct Aids 2017 Weakness in the performance of OTSC of sufficient quality ONE OFF EUR  39 280,16 0,00  39 280,16 Total BE: EUR  176 663,45 0,00  176 663,45 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Promotion Measures 2013 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  9 095,98 0,00  9 095,98 Promotion Measures 2014 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  59 411,71 0,00  59 411,71 Promotion Measures 2015 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  40 564,98 0,00  40 564,98 Promotion Measures 2016 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  33 543,97 0,00  33 543,97 Promotion Measures 2017 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  51 618,39 0,00  51 618,39 Promotion Measures 2018 competitive selection of implementing bodies FLAT RATE 5,00 % EUR  28 896,31 0,00  28 896,31 Total BG: EUR  223 131,34 0,00  223 131,34 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2014 financial errors detected by CB ONE OFF EUR  2 044,54  623,96  1 420,58 Certification 2015 financial errors detected by CB ONE OFF EUR  49 706,62 0,00  49 706,62 Certification 2016 financial errors detected by CB ONE OFF EUR  7 164,69  143,01  7 021,68 Total DE: EUR  58 915,85  766,97  58 148,88 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Clearance of Accounts - Financial Clearance 2017 1 error coming from substantive testing ONE OFF EUR  54 828,84 0,00  54 828,84 Clearance of Accounts - Financial Clearance 2017 2 errors coming from substantive testing ONE OFF EUR  45 558,72 0,00  45 558,72 Decoupled Direct Aids 2016 Calculation of administrative reductions for late lodging ONE OFF EUR  204,40 0,00  204,40 Decoupled Direct Aids 2017 Calculation of administrative reductions for late lodging ONE OFF EUR  370,28 0,00  370,28 Decoupled Direct Aids 2018 Calculation of administrative reductions for late lodging ONE OFF EUR  9,09 0,00  9,09 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiencies in two key controls affecting certain actions OP 2015 FLAT RATE 5,00 % EUR  321 760,21 0,00  321 760,21 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Deficiencies in two key controls affecting certain actions OP 2015 FLAT RATE 5,00 % EUR  19 356,88 0,00  19 356,88 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiencies in two key controls affecting several type of actions OP 2014 FLAT RATE 5,00 % EUR  308 998,78 0,00  308 998,78 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiencies in two key controls affecting several type of actions OP 2014 FLAT RATE 5,00 % EUR  25 996,02 0,00  25 996,02 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiencies in two key controls affecting several types of actions in OP 2016 FLAT RATE 5,00 % EUR  12 943,95 0,00  12 943,95 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Deficiencies in two key controls affecting several types of actions in OP 2016 FLAT RATE 5,00 % EUR  368 280,61 0,00  368 280,61 Other Direct Aid - POSEI (2014+) 2017 Known errors EAGF population ONE OFF EUR  14 613,06 0,00  14 613,06 Clearance of Accounts - Financial Clearance 2016 MLE ONE OFF EUR  71 516,80  0,23  71 516,57 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES01 - OP 2016 ONE OFF EUR  269 821,58 0,00  269 821,58 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES03 - OP 2016 ONE OFF EUR  98,45 0,00  98,45 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Non eligible cost for environmental action ES04 - OP 2016 ONE OFF EUR  14 818,73 0,00  14 818,73 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Non eligible cost for environmental action ES07 - OP 2016 ONE OFF EUR  1 368,84 0,00  1 368,84 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES07 - OP 2016 ONE OFF EUR  2 530,89 0,00  2 530,89 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES08 - OP 2016 ONE OFF EUR  1 579,72 0,00  1 579,72 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES10 - OP 2016 ONE OFF EUR  29 651,25 0,00  29 651,25 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Non eligible cost for environmental action ES13 - OP 2016 ONE OFF EUR  10 261,27 0,00  10 261,27 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES13 - OP 2016 ONE OFF EUR  291 953,22 0,00  291 953,22 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Non eligible cost for environmental action ES14 - OP 2016 ONE OFF EUR  430,01 0,00  430,01 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES14 - OP 2016 ONE OFF EUR  57 303,49 0,00  57 303,49 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES16 - OP 2016 ONE OFF EUR  10 206,61 0,00  10 206,61 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Non eligible cost for environmental action ES17 - OP 2016 ONE OFF EUR  29 177,46 0,00  29 177,46 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Non eligible cost for environmental action ES17 - OP 2016 ONE OFF EUR  462 341,09 0,00  462 341,09 Decoupled Direct Aids 2016 Quality of on-the-spot-checks ONE OFF EUR  25 491,94 0,00  25 491,94 Decoupled Direct Aids 2017 Quality of on-the-spot-checks ONE OFF EUR  51 397,83 0,00  51 397,83 Decoupled Direct Aids 2018 Quality of on-the-spot-checks ONE OFF EUR  3 062,37 0,00  3 062,37 Decoupled Direct Aids 2018 SFS ES02 ONE OFF EUR  389 305,22 0,00  389 305,22 Decoupled Direct Aids 2018 SFS ES03 ONE OFF EUR  93 315,18 0,00  93 315,18 Decoupled Direct Aids 2018 SFS ES04 ONE OFF EUR  13 113,20 0,00  13 113,20 Decoupled Direct Aids 2018 SFS ES06 ONE OFF EUR  1 340,58 0,00  1 340,58 Decoupled Direct Aids 2018 SFS ES07 ONE OFF EUR  453 708,92 0,00  453 708,92 Decoupled Direct Aids 2018 SFS ES08 ONE OFF EUR  123 869,40 0,00  123 869,40 Decoupled Direct Aids 2018 SFS ES09 ONE OFF EUR  112 568,54 0,00  112 568,54 Decoupled Direct Aids 2018 SFS ES10 ONE OFF EUR  259 027,07 0,00  259 027,07 Decoupled Direct Aids 2018 SFS ES11 ONE OFF EUR  87 011,45 0,00  87 011,45 Decoupled Direct Aids 2018 SFS ES12 ONE OFF EUR  8 781,25 0,00  8 781,25 Decoupled Direct Aids 2018 SFS ES13 ONE OFF EUR  30 805,25 0,00  30 805,25 Decoupled Direct Aids 2018 SFS ES14 ONE OFF EUR  8 098,76 0,00  8 098,76 Decoupled Direct Aids 2018 SFS ES15 ONE OFF EUR  135 664,65 0,00  135 664,65 Decoupled Direct Aids 2018 SFS ES16 ONE OFF EUR  43 253,37 0,00  43 253,37 Decoupled Direct Aids 2018 SFS ES17 ONE OFF EUR  254 178,60 0,00  254 178,60 Decoupled Direct Aids 2018 Small Farmers Scheme ES01 ONE OFF EUR  1 594 286,40 0,00  1 594 286,40 Total ES: EUR  6 114 260,23  0,23  6 114 260,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Wine - Investment 2014 administrative control weakness. Non application of Art. 19 of Reg. 555/2008 FLAT RATE 5,00 % EUR  26 203,46 0,00  26 203,46 Wine - Investment 2015 administrative control weakness. Non application of Art. 19 of Reg. 555/2008 FLAT RATE 5,00 % EUR  53 953,04 0,00  53 953,04 Wine - Investment 2016 administrative control weakness. Non application of Art. 19 of Reg. 555/2008 FLAT RATE 5,00 % EUR  110 333,61  41 120,58  69 213,03 Wine - Investment 2017 administrative control weakness. Non application of Art. 19 of Reg. 555/2008 FLAT RATE 5,00 % EUR  234 535,04 0,00  234 535,04 Cross-compliance 2015 DP - CY 2014 - Deficient scope of SMR 4 checks FLAT RATE 2,00 % EUR  4 735 519,50  652 058,51  4 083 460,99 Cross-compliance 2016 DP - CY 2015 - Deficient scope of SMR 4 checks, GAEC not achieving objective FLAT RATE 2,00 % EUR  6 401 557,55  12 509,90  6 389 047,65 Cross-compliance 2017 DP - CY 2016 - Deficient scope of SMR 4 checks, GAEC not achieving objective FLAT RATE 2,00 % EUR  6 130 471,10 0,00  6 130 471,10 Certification 2015 Erreur connue sur les tests de crÃ ©ances - anomalie ou dossier non prÃ ©sentÃ © ONE OFF EUR  3 626,53 0,00  3 626,53 Certification 2015 Erreurs tests de conformitÃ © crÃ ©ances ONE OFF EUR  299 346,32 0,00  299 346,32 Milk - Other 2016 Ineligible expenditure in the temporary exceptional aid under 1853/2015 for the measure to subsidize loan costs in the live sector ESTIMATED BY PERCENTAGE 3,49 % EUR  42 266,97  22 568,21  19 698,76 Temporary and exceptional support measures 2016 Ineligible expenditure in the temporary exceptional aid under 1853/2015 for the measure to subsidize loan costs in the live sector ESTIMATED BY PERCENTAGE 3,49 % EUR  33 608,98  13 573,20  20 035,78 Certification 2016 Known errors in EAGF Non-IACS ONE OFF EUR  7 737,00 0,00  7 737,00 Certification 2016 MLE EAGF for FY 2016 ESTIMATED BY AMOUNT EUR  2 427 577,79  1 268 772,69  1 158 805,10 Certification 2016 MLE IN EAGF Non-IACS ESTIMATED BY AMOUNT EUR  8 808 247,56  1 834 453,27  6 973 794,29 Certification 2016 Payment delays and irregularities ONE OFF EUR  4 827 821,58 0,00  4 827 821,58 Total FR: EUR  34 142 806,03  3 845 056,36  30 297 749,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Certification 2016 financial errors resulting from compliance testing and from the substantive established for EAGF non-IACS ONE OFF EUR  378 466,15  125 695,79  252 770,36 Certification 2016 Known errors established for EAGF IACS ONE OFF EUR  4 849,56  285,01  4 564,55 Certification 2016 MLE for the EAGF non-IACS population ESTIMATED BY AMOUNT EUR  1 231 590,15  164 655,21  1 066 934,94 Certification 2016 Most Likely Error (MLE) for the EAGF IACS population. Financial errors resulting from the substantive testing of the EAGF IACS population, which are not accepted as known errors, as they do not meet all the conditions stipulated in Guideline No 2. ESTIMATED BY AMOUNT EUR  9 191 375,64  3 131 051,66  6 060 323,98 Voluntary Coupled Support 2016 VCS Measure 6 - CY 2015 ONE OFF EUR  1 106 829,36  4 949,59  1 101 879,77 Voluntary Coupled Support 2017 VCS Measure 6 - CY 2016 ONE OFF EUR  620 098,02 0,00  620 098,02 Total GR: EUR  12 533 208,88  3 426 637,26  9 106 571,62 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Certification 2017 Financial errors detected by the CB for the EAGF in the context of the certification audit for FY2017 ONE OFF EUR  174 675,42 0,00  174 675,42 Financial audit - Overshooting 2017 Overrun of ceiling ONE OFF EUR  155 193,34 0,00  155 193,34 Total HU: EUR  329 868,76 0,00  329 868,76 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact Irregularities 2016 Negligence in the debt management for some irregularities ONE OFF HUF  560 597 219,00 0,00  560 597 219,00 Total HU: HUF  560 597 219,00 0,00  560 597 219,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Fruit and Vegetables - Operational programmes incl withdrawals 2015 OP 2015 - Weakness in key control 1.1 - Checks to establish the access to the aid claimed - Soundness of estimates and aid plan. FLAT RATE 5,00 % EUR  221 515,41 0,00  221 515,41 Fruit and Vegetables - Operational programmes incl withdrawals 2016 OP 2015 - Weakness in key control 1.1 - Checks to establish the access to the aid claimed - Soundness of estimates and aid plan. FLAT RATE 5,00 % EUR  354 973,50 0,00  354 973,50 Fruit and Vegetables - Operational programmes incl withdrawals 2017 OP 2016 - Weakness in key control 1.1 - Checks to establish the access to the aid claimed - Soundness of estimates and aid plan. FLAT RATE 5,00 % EUR  572 955,52 0,00  572 955,52 Promotion Measures 2011 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  224 182,53 0,00  224 182,53 Promotion Measures 2012 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  759 468,11 0,00  759 468,11 Promotion Measures 2013 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  1 271 140,33 0,00  1 271 140,33 Promotion Measures 2014 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  1 503 826,13 0,00  1 503 826,13 Promotion Measures 2015 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  1 515 488,76 0,00  1 515 488,76 Promotion Measures 2016 wide-spread irregularities affecting the competitive selection procedues FLAT RATE 25,00 % EUR  1 734 102,30 0,00  1 734 102,30 Total IT: EUR  8 157 652,59 0,00  8 157 652,59 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2017 CEB/2018/073/PL - errors in the EAGF population ONE OFF EUR  671 437,45 0,00  671 437,45 Decoupled Direct Aids 2016 effectiveness of the/absence of effective risk factors CY2015 FLAT RATE 5,00 % EUR  2 113 458,68 0,00  2 113 458,68 Decoupled Direct Aids 2017 effectiveness of the/absence of effective risk factors CY2015 FLAT RATE 5,00 % EUR  3 418,28 0,00  3 418,28 Decoupled Direct Aids 2018 effectiveness of the/absence of effective risk factors CY2015 FLAT RATE 5,00 % EUR  642,19 0,00  642,19 Decoupled Direct Aids 2017 effectiveness of the/absence of effective risk factors CY2016 FLAT RATE 5,00 % EUR  2 145 081,96 0,00  2 145 081,96 Decoupled Direct Aids 2018 effectiveness of the/absence of effective risk factors CY2016 FLAT RATE 5,00 % EUR  2 027,32 0,00  2 027,32 Reimbursement of direct aids in relation to financial discipline 2017 effectiveness of the/absence of effective risk factors FD FLAT RATE 5,00 % EUR  62 762,45 0,00  62 762,45 Reimbursement of direct aids in relation to financial discipline 2018 effectiveness of the/absence of effective risk factors FD FLAT RATE 5,00 % EUR  61 383,50 0,00  61 383,50 Total PL: EUR  5 060 211,83 0,00  5 060 211,83 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Certification 2016 CEB/2017/080/SK - Known error in EAGF ONE OFF EUR  19 782,57  0,65  19 781,92 Total SK: EUR  19 782,57  0,65  19 781,92 Currency Amount Deductions Financial Impact EUR  67 061 095,42  7 272 585,54  59 788 509,88 HUF  560 597 219,00 0,00  560 597 219,00 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Certification 2017 CEB/2018/001/AT Errors in the EAFRD population ONE OFF EUR  47,27 0,00  47,27 Total AT: EUR  47,27 0,00  47,27 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Rural Development EAFRD measures subject to IACS 2015 M10: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©e de demande 2015 - du 8.8.2015 au 31.12.2015 ONE OFF EUR  22 522,68 0,00  22 522,68 Rural Development EAFRD measures subject to IACS 2016 M10: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©e de demande 2015 - du 8.8.2015 au 31.12.2015 ONE OFF EUR  6 053,91 0,00  6 053,91 Rural Development EAFRD measures subject to IACS 2018 M10: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©e de demande 2017 - annÃ ©e financiÃ ¨re 2018 ONE OFF EUR  200,25 0,00  200,25 Rural Development EAFRD measures subject to IACS 2016 M10: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 ONE OFF EUR  2 445,12 0,00  2 445,12 Rural Development EAFRD measures subject to IACS 2017 M10: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 ONE OFF EUR  862,56 0,00  862,56 Rural Development EAFRD measures subject to IACS 2018 M10-M11: QualitÃ © suffisante des contrÃ ´les sur place - annÃ ©e de demande 2017 - annÃ ©e financiÃ ¨re 2018 FLAT RATE 5,00 % EUR  656 898,08 0,00  656 898,08 Rural Development EAFRD measures subject to IACS 2016 M10-M11: QualitÃ © suffisante des contrÃ ´les sur place - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 FLAT RATE 5,00 % EUR  501 261,87  19 909,38  481 352,49 Rural Development EAFRD measures subject to IACS 2017 M10-M11: QualitÃ © suffisante des contrÃ ´les sur place - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 FLAT RATE 5,00 % EUR  591 934,60 0,00  591 934,60 Rural Development EAFRD measures subject to IACS 2016 M11: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 ONE OFF EUR  19 091,54 0,00  19 091,54 Rural Development EAFRD measures subject to IACS 2017 M11: ContrÃ ´les des critÃ ¨res d'admissibilitÃ © - annÃ ©es de demande 2015 et 2016 - annÃ ©es financiÃ ¨res 2016 et 2017 ONE OFF EUR  1 981,00 0,00  1 981,00 Total BE: EUR  1 803 251,61  19 909,38  1 783 342,23 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Certification 2015 Clearance of EAFRD accounts decision related to the last execution year (16.10.2014-31.12.2015) in respect of the 2007-2013 programming period  Paying Agency BG01  State Fund Agriculture - Extrapolated correction ESTIMATED BY AMOUNT EUR  4 884 875,78  105 195,63  4 779 680,15 Certification 2016 Clearance of EAFRD accounts decision related to the last execution year (16.10.2014-31.12.2015) in respect of the 2007-2013 programming period  Paying Agency BG01  State Fund Agriculture - Extrapolated correction ESTIMATED BY AMOUNT EUR  8 519 759,96 0,00  8 519 759,96 Total BG: EUR  13 404 635,74  105 195,63  13 299 440,11 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Rural Development EAFRD Measures with flat-rate support 2015 M313: Deficiency in one key control - FY 2015 ONE OFF EUR  158 095,58 0,00  158 095,58 Total CZ: EUR  158 095,58 0,00  158 095,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2016 financial errors detected by CB ONE OFF EUR  48 037,60  34 606,25  13 431,35 Total DE: EUR  48 037,60  34 606,25  13 431,35 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Rural Development EAFRD Leader 2016 Deficiencies in key controls and absences of ancillary controls - Continuation of Financial correction 3455 of audit RD3/2015/016/DK FLAT RATE 5,00 % EUR  29 636,79 0,00  29 636,79 Rural Development EAFRD Leader 2016 Deficiencies in key controls and absences of ancillary controls - Continuation of Financial correction 3455 of audit RD3/2015/016/DK FLAT RATE 10,00 % EUR  18 068,66 0,00  18 068,66 Rural Development EAFRD Leader 2018 Deficiencies in key controls and absences of ancillary controls - Continuation of Financial correction 3455 of audit RD3/2015/016/DK FLAT RATE 5,00 % EUR  26 643,18 0,00  26 643,18 Total DK: EUR  74 348,63 0,00  74 348,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Rural Development EAFRD Knowledge and innovation 2017 known errors in EAFRD population ONE OFF EUR  401 981,04 0,00  401 981,04 Clearance of Accounts - Financial Clearance 2016 MLE ONE OFF EUR  28 886,62 0,00  28 886,62 Certification 2017 MLE in EAFRD population ESTIMATED BY AMOUNT EUR  21 548,63 0,00  21 548,63 Total ES: EUR  452 416,29 0,00  452 416,29 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2015 Erreur connue 5T adjacente HSIGC_32 ONE OFF EUR  3 516,32 0,00  3 516,32 Certification 2015 Erreur connue - test HSIGC_107 ONE OFF EUR  22 243,89 0,00  22 243,89 Certification 2015 Erreur connue - test HSIGC_111 ONE OFF EUR  11 776,80 0,00  11 776,80 Certification 2015 Erreur connue - test HSIGC_114 ONE OFF EUR  9 277,33 0,00  9 277,33 Certification 2015 Erreur connue - test HSIGC_117 ONE OFF EUR  2 595,00  51,90  2 543,10 Certification 2015 Erreur connue - test HSIGC_125 ONE OFF EUR  3 110,00 0,00  3 110,00 Certification 2015 Erreur connue - test HSIGC_96 ONE OFF EUR  5 667,02 0,00  5 667,02 Certification 2015 Erreur connue - test HSIGC_97 ONE OFF EUR  110 670,00 0,00  110 670,00 Certification 2015 Erreur connue - test SIGC_45 ONE OFF EUR  33,69 0,00  33,69 Certification 2015 Erreur connue - test SIGC_48 ONE OFF EUR  85,08 0,00  85,08 Certification 2016 Erreur extrapolÃ ©e - 5eme trimestre de l'EF2015 - Agence de Services et de Paiement ESTIMATED BY AMOUNT EUR  10 386 236,30  4 267 954,16  6 118 282,14 Certification 2015 Erreur la plus probable  16.10.2014-15.10.2015 ESTIMATED BY AMOUNT EUR  49 445 057,00  13 827 302,63  35 617 754,37 Certification 2015 Erreur test de conformitÃ © avance no 3 ONE OFF EUR  10 666,80 0,00  10 666,80 Certification 2015 Erreur test de conformitÃ © no 21 ONE OFF EUR  60 000,00 0,00  60 000,00 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Projets assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©e 2014 FLAT RATE 7,00 % EUR  20 326,87  3,61  20 323,26 Rural Development EAFRD investment - public beneficiaries 2015 Projets assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©es 2015 et 2016 FLAT RATE 7,00 % EUR  162 511,43 0,00  162 511,43 Rural Development EAFRD investment - public beneficiaries 2016 Projets assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©es 2015 et 2016 FLAT RATE 7,00 % EUR  461 686,57 0,00  461 686,57 Rural Development EAFRD Technical Assistance (2007-2013) 2014 Projets non assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©e 2014 FLAT RATE 5,00 % EUR  35 958,05  6,38  35 951,67 Rural Development EAFRD investment - public beneficiaries 2015 Projets non assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©es 2015 et 2016 FLAT RATE 5,00 % EUR  143 907,17 0,00  143 907,17 Rural Development EAFRD investment - public beneficiaries 2016 Projets non assujettis aux rÃ ¨gles des marchÃ ©s publics - Assistance Technique - annÃ ©es 2015 et 2016 FLAT RATE 5,00 % EUR  68 193,15 0,00  68 193,15 Total FR: EUR  60 963 518,47  18 095 318,68  42 868 199,79 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Rural Development EAFRD investment - private beneficiaries 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  260,01  8,67  251,34 Rural Development EAFRD investment - public beneficiaries 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  1 532 196,09  51 073,21  1 481 122,88 Rural Development EAFRD Measures with flat-rate support 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  348 959,87  11 632,00  337 327,87 Rural Development EAFRD investment - private beneficiaries 2017 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  5 380,04  179,34  5 200,70 Rural Development EAFRD investment - public beneficiaries 2017 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  7 499,04  249,97  7 249,07 Rural Development EAFRD Measures with flat-rate support 2017 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  682,47  22,75  659,72 Certification 2017 Financial errors detected for the EAFRD during the certification of EAFRD FY2017 ONE OFF EUR  3 291,78 0,00  3 291,78 Total HU: EUR  1 898 269,30  63 165,94  1 835 103,36 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2017 CEB/2018/073/PL - errors in the EAFRD population ONE OFF EUR  51 877,48 0,00  51 877,48 Total PL: EUR  51 877,48 0,00  51 877,48 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD investment - private beneficiaries 2015 The reasonableness of the costs is not properly assessed FLAT RATE 5,00 % EUR  219 054,43  17 662,44  201 391,99 Rural Development EAFRD investment - private beneficiaries 2016 The reasonableness of the costs is not properly assessed FLAT RATE 5,00 % EUR  88 055,91  5 225,71  82 830,20 Rural Development EAFRD investment - private beneficiaries 2017 The reasonableness of the costs is not properly assessed FLAT RATE 5,00 % EUR  20 221,69 0,00  20 221,69 Total PT: EUR  327 332,03  22 888,15  304 443,88 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Certification 2016 CEB/2017/080/SK - MLE in EAFRD ESTIMATED BY AMOUNT EUR  4 112 948,58 0,00  4 112 948,58 Rural Development EAFRD investment - private beneficiaries 2015 FY 2015 one-off SME criterea ONE OFF EUR  739 799,46 0,00  739 799,46 Rural Development EAFRD investment - private beneficiaries 2017 FY 2017 one-off SME criterea ONE OFF EUR  177 375,00 0,00  177 375,00 Total SK: EUR  5 030 123,04 0,00  5 030 123,04 Currency Amount Deductions Financial Impact EUR  84 211 953,04  18 341 084,03  65 870 869,01